 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   ALEX TABATABAEE,                                   1:14-cv-01545-LJO-GSA-PC
12                Plaintiff,                            ORDER DENYING PLAINTIFF’S
                                                        MOTION AS MOOT
13         vs.                                          (ECF No. 72.)
14   K. SANTORO, et al.,
15                Defendants.
16

17
            Alex Tabatabaee (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
18
     action pursuant to 42 U.S.C. § 1983. On February 28, 2019, Plaintiff filed a motion to compel.
19
     (ECF No. 72.) Plaintiff’s motion is moot because on June 27, 2017, this case was dismissed,
20
     judgment was entered, and the case was closed. (ECF Nos. 70, 71.)
21
            Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to compel, filed on
22
     February 28, 2019, is DENIED as moot.
23

24   IT IS SO ORDERED.

25
        Dated:    March 5, 2019                              /s/ Gary S. Austin
26                                                   UNITED STATES MAGISTRATE JUDGE

27

28


                                                    1
